Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William May appeals the district court’s order granting the Appellee’s motion for summary judgment on May’s claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16 (2006) and reconsideration thereof. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. May v. Aarsand Mgmt., LLC, No. 1:06-cv-00221-AMD (D. Md. July 28, 2008; Aug. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.